Citation Nr: 1210401	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for cardiac arrhythmias.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran retired from active service in September 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the RO which, in part, denied the benefit sought on appeal.  A videoconference hearing before the undersigned was held in December 2006.  The Board remanded the issue on appeal for additional development in April 2008 and December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's arrhythmias is identified as supraventricular arrhythmias.  

3.  The Veteran's arrhythmias are manifested by subjective complaints of an occasional racing heart; permanent atrial fibrillation or episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor are not demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for supraventricular arrhythmias are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.104, Part 4, Diagnostic Code 7010 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2004, May 2008 September 2009.  Although some of the notification letters were not sent prior to initial adjudication of the Veteran's claim in February 2005, this was not prejudicial to him as the claim was subsequently readjudicated and supplement statements of the case (SSOC) were promulgated, most recently in January 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA at least twice during the pendency of this appeal, and testified at a videoconference hearing before the undersigned in December 2006.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision for the increased rating claim, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's cardiac arrhythmias since the most recent VA examination in January 2011.  The examiners personally interviewed and examined the Veteran, including eliciting his medical history, and provided the information necessary to evaluate his cardiac disability under the appropriate, applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Cardiac Arrhythmias

The Veteran is currently assigned a noncompensable evaluation for a history of cardiac arrhythmias under Diagnostic Code (DC) 7010, for supraventricular arrhythmias which provides for a 10 percent evaluation when there is permanent atrial fibrillation (lone atrial fibrillation), or: one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent evaluation is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

In this case, the Veteran contends that he has periodic arrhythmias, manifested by a sensation that his heart is racing and skips a beat, and believes that he is entitled to a compensable evaluation for his cardiac disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, he is not otherwise competent to provide evidence requiring medical knowledge.  Likewise, his belief as to the current severity of the disability at issue under the pertinent rating criteria or the nature of the service connected pathology is not probative evidence.  

The evidentiary record consists of four volumes (claims files) of predominantly VA and private medical reports showing treatment for various maladies on numerous occasions from 2003 to the present.  The Veteran was also examined by VA twice during the pendency of this appeal to determine the extent and severity of his arrhythmic condition.  The outpatient notes showed that while the Veteran occasionally reported a history of arrhythmias, on most occasions he specifically denied any abnormal heart beats.  Moreover, there was no objective or diagnostic evidence of arrhythmias or other related symptoms on any of the private or VA medical reports of record.  The clinical findings consistently showed the Veteran's heart was not enlarged and had regular rate and rhythm without murmurs, rubs or gallops.  

When examined by VA in January 2005, the Veteran complained of chest pains during a thallium stress test, but there was no diagnostic evidence of any ECG changes or arrhythmias.  The report noted that the overall quality of the study was good and that the Veteran had fair exercise capacity with normal hemodynamic response to exercise and normal heart wall motion.  The impression was sensation of heart racing and palpitations of unknown etiology.  Parenthetically, the Board notes that while the study raised the question of possible ischemia, subsequent studies showed no evidence of ischemic heart disease (IHD) and a claim of service connection for IHD was denied by the RO in September 2011.  

Because the Veteran achieved only a 7 METs score on the January 2005 VA thallium stress test, there was some question as to whether the abnormal finding was a manifestation of his service-connected cardiac arrhythmia.  Therefore, the Board remanded the appeal in December 2010, for another VA examination to determine the nature and severity of his cardiac arrhythmias.  

When examined by VA in January 2011, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the clinical and diagnostic findings on examination.  The examiner indicated that the Veteran had no history of myocardial infarctions, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, syncope or fatigue.  The Veteran reported a history of hypertension and dyspnea with exertion, but denied any chest pains, night sweats, hemoptysis or fever.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension, heart sounds were present in S1 and S2, and rhythm was normal.  There were no extra heart sounds and an ECG showed the Veteran's heart size was normal.  The examiner opined that the Veteran's history of cardiac symptomatology was consistent with supraventricular arrhythmia and that there was no evidence of permanent atrial fibrillation or diagnostic evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia.  In fact, he noted that the Veteran reported that he did not have any palpitations for the past two years.  The diagnosis was supraventricular arrhythmia with history of vertigo.  (Service connection has already been established for vertigo and rated 10 percent disabling.)  

Based on a review of the record, the Board finds that a compensable evaluation for the Veteran's supraventricular arrhythmias is not warranted.  That is, the medical reports of record do not show evidence of permanent atrial fibrillation or any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor at anytime during the pendency of this appeal, including the one-year period prior to receipt of the Veteran claim for increase.  While the Board does not dispute that the Veteran may experience an occasional sensation of a racing heart or skipping a beat, including during the VA thallium stress test in 2005, there was no diagnostic evidence of permanent atrial fibrillation, paroxysmal atrial fibrillation or other supraventricular tachycardia.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, such as to experiencing racing heart and dyspnea (meaning difficult or labored breathing), the applicable rating criteria are based on readily measurable occurrences, which are not shown.  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether the Veteran was entitled to staged ratings for his supraventricular arrhythmias.  However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the appeal has the Veteran's arrhythmias been more or less disabling than is reflected in the noncompensable evaluation assigned.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the Board finds that the manifestations of the Veteran's supraventricular arrhythmias are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the impairment caused by the Veteran's cardiac arrhythmias.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun, 22 Vet. App. 111 (2008); Floyd, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record showed that the Veteran has been retired for many years and that his cardiac arrhythmias do not have any significant effect his daily activities.  In any event, the Veteran has not alleged that he is unable to work because of his arrhythmias, nor do the diagnostic studies during the pendency of this appeal show that his supraventricular arrhythmias would preclude substantially gainful employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An increased evaluation for supraventricular arrhythmias is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


